Beck, P. J.
This was an extraordinary motion for a new trial, based upon the ground of newly discovered evidence. The court refused to issue a rule nisi and to grant a new trial. Held: Much of the evidence submitted as newly discovered was cumulative and impeaching, and as to the other the court was authorized to find that it might have been discovered by the exercise of due diligence before the verdict rendered in the trial, which resulted adversely to the movant; and the court did not err in refusing to grant a rule nisi and in overruling the motion.

■Judgment affirmed.


All the Justices concur.